Jackson, Chief Justice.
The controlling question in this record is, whether the *287deed, by which the plaintiff in error defended his possession of the lots of land i.n dispute as color of title for seven years, extended over them by constructive possession thereof, there being no actual possession of them. The deed does not convey, or purport to convey, one tract of land, which embraced so many lots as one whole body of continuous land,consisting oí so many acresj but it conveys several distinct and separate lots of forty acres each, more or less, without any intimation of a sale of all as one tract.
Therefore, though one of them may be actually occupied by the grantee, such possession does not,'by construction, extend over the others by this deed' as color. It is only where all the lots are conveyed as one tract of land that the statute makes the conveyance color of title to extend over them all, and constructively, by the possession of one, extends the grantee’s possession to all within the boundaries of the one tract described in the deed. Hence, the boundary must be déscribed, to give notice by the-record cf the deed; and hence it must be recorded. Therefore, this case does not fall within section 2681 of the Code, and the construction of that section in Parker, ex'x, vs. Jones et al., 57 Ga., 204 ; Janes, adm'r. vs. Patterson, 62 Id., 527; Tritt vs. Roberts, 64 Id., 156 ; and Anderson vs. Dodd, 65 Id., 402, etc.
This point rules this case. Some point was made on the admissibility of a deed of the defendant in error, on the ground that the section within which the land lay was not described by numbers; but under the facts, thé numbers of the lot and' district and the name of the county sufficiently identified the land. -»
Judgment affirmed.